DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed 5/22/2020. Claims 1 - 15 are pending. 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), to the Japanese Applications 2006-280620, filed 10/13/2006. JAPAN 2019-106982 filed 6/7/2019, 2019-123905 filed 7/2/2019, and 2019-155418 filed 8/28/2019.

Examiner's Note 
The examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Drawings
At least Figures 1A, 1B, 2A, 2B, 2C, 2D, 3, 4A, 4B, 5, 6, 7, 8, 9, 17A, 17B must be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). These Figures are identical to what applicant (as defined by 37 C.F.R. § 1.42) presented as Figures 1A, 1B, 2A, 2B, 2C, 2D, 3, 4A, 4B, 5, 6, 7, 8, 9, 18A, 18B in their published application US20150370313, which published reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Figures and Specification (see Specification objection below) to make sure care is taken to see that prior art or other information cited in a specification or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: application describes prior art within the heading “Detailed Description of the Invention,” which may confuse persons reading the disclosure as to what the disclosed invention is. As mentioned above, at least Figures 1A, 1B, 2A, 2B, 2C, 2D, 3, 4A, 4B, 5, 6, 7, 8, 9, 17A, and 17B are prior art because applicant (as defined by 37 C.F.R. § 1.42) presented  these identical Figures in US 20150370313, which published before instant application’s one-year grace period. Applicant is reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Figures and Specification 
Applicant is reminded that helpful guidance, as to preparing an application disclosure, is provided in the MPEP under section 608. Notably, MPEP 608.01(c) provides exemplary use of the heading “Background of the Invention” and explains the subject matter that be described therein, especially indicating, “paragraph(s) describing to the extent practical the state of the prior art or other information disclosed known to the applicant, including references to specific prior art or other information where appropriate. Where applicable, the problems involved in the prior art or other information disclosed which are solved by the applicant’s invention should be indicated.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.	
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as clearly anticipated by US Pre-Grant Publication 2015/0370313 to Tamura.

    PNG
    media_image1.png
    1030
    1109
    media_image1.png
    Greyscale


As to claim 1, Tamura discloses a semiconductor device comprising: a power supply circuit; a power management unit; and an arithmetic processing circuit comprising a first circuit and a second circuit, wherein the power supply circuit is configured to supply power to the arithmetic processing circuit, wherein the power management unit is configured to control power supply to the arithmetic processing circuit, wherein the first circuit is configured to retain first data in a period during which power is supplied to the arithmetic processing circuit, wherein the second 
As to dependent claim 4, Tamura further discloses the first circuit is a flip-flop circuit (See Claims 2 & 7, and Paragraphs [0012], [0071], & [0109]).
As to dependent claim 5, Tamura further discloses the second circuit comprises a first transistor and a capacitor, wherein one of a source and a drain of the first transistor is electrically connected to the capacitor, wherein the first transistor is controlled by the power management unit, and wherein a channel formation region of the first transistor comprises an oxide semiconductor (See Claim 3 & 8, and Paragraph [0012]).
As to dependent claim 6, Tamura further discloses the semiconductor device according to claim 1; and a lead (See Claims 4 & 9, and Paragraphs [0253] & [0259]).
As to dependent claim 7, Tamura further discloses the semiconductor device according to claim 1; and at least one of a display device, a touch panel, a microphone, a speaker, and a housing (See Claims 5 & 10, and Paragraph [0262]). 
As to claim 2, Tamura discloses a semiconductor device comprising: a power supply circuit; a power management unit; an arithmetic processing circuit comprising a first circuit and a 
As to dependent claim 8, Tamura further discloses the first circuit is a flip-flop circuit (See Claims 2 & 7, and Paragraphs [0012], [0071], & [0109]).
As to dependent claim 9, Tamura further discloses the second circuit comprises a first transistor and a capacitor, wherein one of a source and a drain of the first transistor is electrically connected to the capacitor, wherein the first transistor is controlled by the power management unit, and wherein a channel formation region of the first transistor comprises an oxide semiconductor (See Claim 3 & 8, and Paragraph [0012])..
As to dependent claim 10, Tamura further discloses the semiconductor device according to claim 2; and a lead (See Claims 4 & 9, and Paragraphs [0253] & [0259]).
As to dependent claim 11, Tamura further discloses the semiconductor device according to claim 2; and at least one of a display device, a touch panel, a microphone, a speaker, and a housing (See Claims 5 & 10, and Paragraph [0262]).
claim 3, Tamura discloses a semiconductor device comprising: a power supply circuit; a power management unit comprising a third circuit; an arithmetic processing circuit comprising a first circuit and a second circuit; and a power switch, wherein the power supply circuit is capable of generating a first power supply potential and a second power supply potential, wherein the power switch is capable of controlling supply of a power supply potential to the arithmetic processing circuit, wherein the first circuit is capable of retaining data generated in the arithmetic processing circuit, wherein the second circuit is capable of saving and retaining the data retained in the first circuit and is capable of restoring the saved data to the first circuit, wherein the power management unit is capable of controlling the power supply circuit and the power switch, wherein the first power supply potential is supplied in a first mode of the power management unit, wherein the second power supply potential is supplied in a second mode of the power management unit, wherein supply of the first power supply potential and the second power supply potential is stopped in a third mode of the power management unit, and wherein the power management unit is capable of transferring from the first mode to the second mode in response to a first signal generated in the arithmetic processing circuit; controlling operation of saving data from the first circuit to the second circuit in response to the first signal; transferring from the second mode to the third mode in response to a second signal generated in the third circuit; transferring from the third mode to the first mode in response to a third signal; and controlling operation of restoring data from the second circuit to the first circuit in response to the third signal (See Claims 1 & 6 and Figs. 1A/1B, 4A/4B, as well as the Abstract, and Paragraphs [0010]-[0011], [0069]-[0071], [0079]-[0080] & [0099]-[0103]).
As to dependent claim 12, Tamura further discloses the first circuit is a flip-flop circuit (See Claims 2 & 7, and Paragraphs [0012], [0071], & [0109]).
dependent claim 13, Tamura further discloses the second circuit comprises a first transistor and a capacitor, wherein one of a source and a drain of the first transistor is electrically connected to the capacitor, wherein the first transistor is controlled by the power management unit, and wherein a channel formation region of the first transistor comprises an oxide semiconductor (See Claim 3 & 8, and Paragraph [0012]).
As to dependent claim 14, Tamura further discloses the semiconductor device according to claim 3; and a lead (See Claims 4 & 9, and Paragraphs [0253] & [0259]).
As to dependent claim 15, Tamura further discloses the semiconductor device according to claim 3; and at least one of a display device, a touch panel, a microphone, a speaker, and a housing (See Claims 5 & 10, and Paragraph [0262]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY W BYRNE whose telephone number is (571)270-3308.  The examiner can normally be reached on M-F 9:30 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-273-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicants can request a WebEx Conference as an alternative to face-to-face or telephonic meetings that allows the examiners to share their desktops and video presence with the applicants. To request WebEx conference applicants should include the following required statement as part of the request:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with any attorney or agent of record concerning any subject matter of this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARRY W BYRNE/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825